Citation Nr: 0404841	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than March 21, 1995, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney 
at law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for post-traumatic stress disorder, effective 
March 21, 1995.

The Board notes that it has phrased the issue on the title 
page as entitlement to an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder.  In the veteran's notice of disagreement, he stated 
that he was seeking entitlement to an earlier effective date 
for "an increased evaluation" for his service-connected 
post-traumatic stress disorder.  The RO has granted the 
100 percent evaluation as of the date service connection was 
granted-March 21, 1995.  Thus, in essence, the veteran is 
seeking an earlier effective date for the grant of service 
connection for post-traumatic stress disorder, as he cannot 
receive a 100 percent evaluation for a disability unless he 
is service connected for that disability.  Therefore, the 
Board finds that the crux of the veteran's disagreement is 
with the date that service connection was awarded, and the 
outcome in this case is the same no matter how the issue is 
phrased.  Therefore, the veteran is not prejudiced by the 
Board's phrasing the issue as entitlement to an earlier 
effective date for the grant of service connection.


FINDINGS OF FACT

1.  On January 31, 1992, the veteran submitted a claim for 
service connection for post-traumatic stress disorder.

2.  On April 24, 1992, the RO requested that the veteran 
submit a complete detailed description of the specific 
traumatic incidents in service that caused his post-traumatic 
stress disorder and informed him that he had up to one year 
to submit such evidence.

3.  Service connection for post-traumatic stress disorder was 
denied in a September 1992 rating decision.  The veteran was 
notified of the determination in October 1992 and did not 
appeal it.  

4.  The record reflects that the veteran did not supply VA 
with a description of his inservice stressors by April 1993.

5.  The veteran submitted a petition to reopen the claim for 
service connection for post-traumatic stress disorder on 
March 21, 1995.

6.  The records received from the U.S. Army & Joint Services 
Environmental Support Group, while part of the new and 
material evidence, are not the type of service department 
records as contemplated under 38 C.F.R. § 3.156(c).  

7.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for post-traumatic stress disorder between October 
1992 and March 21, 1995.


CONCLUSIONS OF LAW

1.  The veteran abandoned his January 1992 claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 501 (West 2002); 38 C.F.R. § 3.158(a) (2003).

2.  The legal criteria for an effective date prior to March 
21, 1995, for the grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.156, 3.158, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The veteran filed his petition to reopen the claim for 
service connection for post-traumatic stress disorder back in 
1995, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) in November 2000, and, after 
the 100 percent evaluation was awarded in May 2001 effective 
as of March 1995, he appealed the effective date assigned.  
The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing in 
this case on the appeal of the effective date assigned for 
the award of service connection.  The VCAA requires VA to 
notify a claimant of evidence and information necessary to 
substantiate his claim and to inform him whether he or VA 
bears the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the VCAA concerns 
notification about evidence needed to prove factual matters 
involved in a claim.  

In this case, the crux of the veteran's argument is that VA 
has misapplied the law in his case-here, 38 C.F.R. 
§ 3.156(c)-and that if it correctly applied this regulation, 
he would be granted an effective date of January 23, 1992, 
the date he initially filed a claim for service connection 
for post-traumatic stress disorder.  The veteran and his 
representative have not alleged that there are any missing 
records that need to be obtained.  Rather, the argument is 
that the evidence of record demonstrates that an earlier 
effective date is warranted for the grant of service 
connection for post-traumatic stress disorder.  Therefore, 
this appeal involves a legal question rather than a factual 
one.  In this case, the facts are not in dispute and, 
therefore, there is no evidentiary development to be done 
here.  Cf. Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that VCAA is not applicable to requests for 
revision of a final decision based on clear and unmistakable 
error because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a clear and unmistakable error case because 
"there is nothing further that could be developed").  

The veteran, through his representative, has submitted 
written statements in his notice of disagreement and 
substantive appeal, setting forth his legal arguments 
concerning why he should be granted an earlier effective date 
in this case.  In so doing, he has demonstrated an 
understanding of the legal provisions relevant to his appeal 
which were set forth for him in the January 2003 statement of 
the case.  Because this appeal does not involve a dispute 
about facts, further evidentiary development is not relevant 
to this case.  Accordingly, the Board concludes that the VCAA 
provides no requirements that must be fulfilled and which 
have not been fulfilled before the Board may review the 
veteran's appeal in this case, there is no prejudice to the 
veteran in deciding his appeal at this time, and to hold 
otherwise would only deprive the veteran of a timely decision 
on his appeal.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); see Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Factual Background

The record reflects that the veteran's service medical 
records were received by VA in May 1981.  His DD214 shows 
that he received the National Defense Service Medal, 2 O/S 
Bars, Sharpshooter (Rifle M-14), Vietnam Service Medal with 2 
Bronze Stars, and Vietnam Campaign Medal with "1960 
Device."

On January 31, 1992, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
compensation for post-traumatic stress disorder.

On April 24, 1992, the RO wrote to the veteran, stating that 
it needed evidence from him to process his claim for service 
connection for post-traumatic stress disorder.  It asked for 
a complete description of the specific traumatic incident(s) 
which produced the stress that resulted in his claimed post-
traumatic stress disorder, "including the dates and places 
the incident(s) occurred, and the unit (division, regiment, 
battalion, company) to which [he had been] assigned or 
attached at the time.  If the incident(s) involved the death 
of one or more friends, furnish their names."  The RO also 
asked for reports from private physicians, if any, who had 
treated him for this condition.  The RO requested that this 
evidence be submitted "as soon as possible, preferably 
within 60 days," but that he could submit this evidence 
within one year from the date of the letter.

The veteran's service personnel records were received by VA 
in May 1992.

The veteran underwent a VA psychiatric evaluation report in 
July 1992.  There, he reported that he had a severe sleep 
problem.  He described having bad dreams of Vietnam 
approximately four times a week.  The veteran reported that 
he had one repetitious dream, which was a re-run of an 
experience he had while he was with ground troops in 
Cambodia.  He described the recurring dream.  The veteran 
reported having flashbacks and having difficulty working.  
The examiner entered a diagnosis of post-traumatic stress 
disorder.  

In a September 1992 decision, the RO stated that it had 
reviewed the veteran's claims file and personnel records.  It 
stated that the service personnel records showed that the 
veteran had been in Vietnam from November 1969 to October 
1970 with a military occupational specialty of power 
generator equipment mechanic with the 242nd Field Artillery 
Detachment (Radar), and "from promotion orders apparently 
this was with the 8th Battalion of the 26th Artillery."  The 
RO added that these showed no outstanding decorations or 
medals or any evidence of individual combat participation.  
It noted that the veteran had been requested in April 1992 to 
furnish a statement of stressors to support his claim and had 
failed to respond.  The RO reported the findings in the July 
1992 psychiatric evaluation report.  It stated that the 
Vietnam Order of Battle showed that the "Headquarters 
Battery, 8th Battalion, 26th Artillery (Target Acquisition)" 
arrived in Vietnam in January 1967 and left in April 1971 and 
that it was attached to the 41st Artillery Group for "II CTZ 
Support" stationed at Qui Nhon, which moved to An Khe in 
1969 as part of "I Force Vietnam Artillery."  It stated 
that it was listed as a combat unit but that the 242nd 
Detachment was not specifically listed.  The RO concluded the 
following:

Objective evidence of a stressor in 
service such as to result in post-
traumatic stress disorder is not shown, 
particularly as you failed to respond to 
our specific request for this and the 
service personnel records show your MOS 
to be in a maintenance field, though with 
an artillery unit.  Without objective 
evidence of a stressor, we are unable to 
establish service connection for post-
traumatic stress disorder.  Upon receipt 
of specific evidence as we have requested 
from you to include the dates of any 
specific incidents, names of involved 
personnel, etc., as we previously asked 
you to furnish, we will be glad to 
reconsider this issue.

The veteran was notified of this determination in October 
1992, which included his appellate rights if he disagreed 
with the decision.  The record does not reflect that he 
appealed the decision.

On March 21, 1995, the veteran attached copies of VA 
treatment records, dated from March 1992 to November 1994, 
showing diagnoses of post-traumatic stress disorder, and 
stated that these medical records supported his claim for 
post-traumatic stress disorder.

In a March 31, 1995, letter, the RO stated that a mere 
allegation of post-traumatic stress disorder was insufficient 
to make a determination in his case and that he needed to 
submit evidence of the specific traumatic incidents which 
produced his post-traumatic stress disorder, to include dates 
and places of the incidents and the unit to which he had been 
assigned or attached at the time.

In October 1995, the RO denied service connection for post-
traumatic stress disorder.  It noted that it had written the 
veteran a letter in March 1995, requesting a detailed 
description of the specific traumatic incident, which had 
produced his stress and that no reply had been received.  

In November 1995, the veteran provided the RO with specific 
information as to this inservice stressors.  He stated that 
RF was wounded in action by having his "legs blown off."  
He also stated that he was subjected to rocket fire on 
Christmas eve and that he had been in Ben Hoa and Nha Trang 
and named other areas.

In December 1995, the RO submitted the veteran's information 
to the U.S. Army & Joint Services Environmental Support Group 
(ESG) to verify his stressors.  

In August 1996, the ESG responded, stating that the U.S. Army 
casualty data verified that RF was wounded in action during 
hostile action but that it showed that the injury was "not 
serious and he was not hospitalized."  It added that the 
extracts from the Operational Reports submitted by the 
"Headquarters, I Field Force Vietnam" for the period 
between January 1970 and July 1970 showed "significant 
combat situations" during the veteran's Vietnam service, but 
noted that there was no documentation of an attack during 
December 1969.  The ESG attached copies of various 
operational reports.

In the September 1996 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent evaluation, effective March 21, 1995.  The RO 
noted that it had previously denied the veteran's claim in 
October 1995 because he had not submitted evidence of his 
inservice stressors but that he had now provided evidence of 
his inservice stressors, which were verified by the ESG.

The veteran appealed the assignment of the 10 percent 
evaluation.  In September 1997, the Board remanded this issue 
for additional development and adjudicative action.  While 
the case was back at the RO, it granted a 100 percent 
evaluation, effective March 21, 1995, in a May 2001 rating 
decision.  Following the issuance of this rating decision, 
the veteran then asserted that he warranted an earlier 
effective date for the 100 percent evaluation.

III.  Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim, are as follows: 

(q) New and material evidence:

	(1) Other than service department 
records:

		(i) Received within appeal 
period or prior to appellate decision.  
The effective date will be as though the 
former decision had not been rendered. . 
. .

		(ii) Received after final 
disallowance.  Date of receipt of new 
claim or date entitlement arose, 
whichever is later. . . .

	(2) Service department records.  To 
agree with evaluation (since it is 
considered these records were lost or 
mislaid) or date of receipt of claim on 
which prior evaluation was made, 
whichever is later, subject to rules on 
original claims filed within 1 year after 
separation from service.

(r) Reopened claims:  Date of receipt of 
claim or date entitlement arose, 
whichever is later. . . .

38 C.F.R. §§ 3.400(q), (r) (2003) (emphasis in original).

Additionally, under 38 C.F.R. § 3.155(a) (2003), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. 3.157(b) (2003), once a 
formal claim for pension or compensation has been allowed or 
formal claim for compensation disallowed for the reason that 
the service-connected is not compensable in degree, receipt 
of a VA outpatient or hospital examination or admission to a 
VA hospital will be accepted as an informal claim to reopen.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  Id.  Additionally, a claim 
specifying the benefit sought must be received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.  

Under 38 C.F.R. § 3.156(c) (2003), it states the following:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.

Under 38 C.F.R. § 3.158(a) (2003), which addresses abandoned 
claims, it states the following:

Except as provided in Sec. 3.652 of this 
part, where evidence requested in 
connection with an original claim, a 
claim for increase or to reopen or for 
the purpose of determining continued 
entitlement is not furnished within 1 
year after the date of request, the claim 
will be considered abandoned.  After the 
expiration of 1 year,  further action 
will not be taken unless a new claim is 
received.  Should the right to benefits 
be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C. chapter 18 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim.

(Emphasis added.)

IV.  Analysis

The veteran asserts that the application of 38 C.F.R. 
§ 3.156(c) to the facts in this case compels the grant of an 
effective date for service connection for post-traumatic 
stress disorder of January 23, 1992, which was the date of 
the veteran's initial claim for service connection for post-
traumatic stress disorder.  Specifically, he states that the 
veteran's claim for service connection for post-traumatic 
stress disorder had been denied due to the lack of evidence 
of verified stressors.  He adds that it was not until 
"December of 1995 that the [VA] attempted, pursuant to its 
duty to assist, to verify the veteran's stressors" and that 
when VA complied with its duty to assist, the veteran's 
stressors were verified by "extracts from operational 
reports prepared during 1970."  (Emphasis in original.)  The 
veteran concludes that the ESG had relied upon "service 
department records" and that the ESG report itself 
constituted a "supplemental report" from the service 
department.  As this evidence constituted "new and material 
evidence" to reopen the claim for service connection for 
post-traumatic stress disorder, and because the evidence from 
ESG was a "supplemental report" from the service 
department," as contemplated by 38 C.F.R. § 3.156(c), that 
the veteran warranted an effective date of January 23, 1992, 
for the grant of service connection for post-traumatic stress 
disorder.  The veteran states that the RO failed to 
reconsider the former decision denying service connection for 
post-traumatic stress disorder as required under that 
regulation.  See id.

The Board has carefully reviewed the evidence of record and 
the laws applicable to the veteran's claim for an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder and finds that the preponderance of 
the evidence is against the grant of an earlier effective 
date for the award of service connection for post-traumatic 
stress disorder.  The reasons follow.

First, the Board finds that the veteran abandoned his January 
1992 claim for service connection for post-traumatic stress 
disorder.  See 38 C.F.R. § 3.158(a).  The veteran was 
informed in an April 24, 1992, letter that VA "need[ed]" a 
complete description of the specific traumatic incidents 
which produced the stress that resulted in his post-traumatic 
stress disorder to process his claim.  The RO stated that 
such evidence should be submitted as soon as possible but 
informed him that he could submit it up to one year from the 
date of the letter.  The record does not show that such 
report of inservice stressors were received by VA by April 
1993.  Thus, under VA regulations, the veteran had abandoned 
his claim.  See 38 C.F.R. § 3.158(a).  That regulation 
provides that following the abandonment of a claim, VA will 
not take "further action."  See Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (noting that under this regulation, once 
claimant did not respond within one year of a request for 
information that claim was abandoned and required "no 
further action by the VARO until a new claim was received" 
and that by failing to respond to the VARO letter, the 
Board's finding that the veteran abandoned his claim was 
correct).

The veteran was provided an opportunity again to submit 
evidence of his inservice stressors when the RO informed him 
in October 1992 that his claim for service connection for 
post-traumatic stress disorder had been denied due to his 
failure to provide a description of his inservice stressors.  
He was specifically told that he could submit evidence of his 
inservice stressors and that the RO would reconsider his 
claim.  At that time, the veteran could have either submitted 
evidence of his inservice stressors or appealed the decision.  
The record reflects that the veteran did neither.  Thus, by 
April 1993, he had abandoned his claim.  See 38 C.F.R. 
§ 3.158(a).  

The Board notes that only after the veteran submitted his new 
claim in March 1995 did he finally submit the necessary 
evidence.  Under 38 C.F.R. § 3.158, when a veteran abandons a 
claim, and subsequently submits the necessary evidence and 
compensation is granted, the right to such benefits shall not 
be "earlier than the date of filing the new claim."  Thus, 
the Board finds that by applying this regulation to the 
veteran's claim, an effective date earlier than March 21, 
1995, for the grant of service connection for post-traumatic 
stress disorder is precluded.  See id.  Thus, the veteran's 
claim for an earlier effective date is denied on this basis.

Alternatively, the Board understands the veteran's argument 
that the ESG report is a supplemental report from the service 
department as contemplated under 38 C.F.R. § 3.156(c); 
however, it finds that the reports upon which the ESG relied 
upon in determining that the veteran had engaged in combat 
are not the type of records contemplated under that 
regulation.  The Board has thoroughly reviewed those records.  
In none of them is the veteran's name mentioned, nor are they 
otherwise personalized specifically to the veteran.  Had the 
veteran's name been mentioned and established that the 
veteran had engaged in combat while in Vietnam, the Board 
finds that such would be the type of evidence contemplated by 
the regulation and could possibly establish an earlier 
effective date.  However, these records, which are comprised 
of unit summaries, confirm a generic story, as opposed to a 
story about the veteran's personal experiences in Vietnam.  
Without the details provided by the veteran-the who, what, 
where, and when-his alleged inservice stressors could not be 
corroborated and these records, standing alone, would provide 
no meaning as to this veteran.

Here, the Board finds that had those service department 
records been associated with the claims file without any 
report from the veteran as to his inservice stressors, they 
would not be "new and material evidence," standing alone, 
to reopen the claim.  Again, there is nothing in these 
records that relates specifically to the veteran.  The 
determination that new and material evidence had been 
submitted was based upon both the veteran's submission of a 
description of his inservice stressors and the service 
department records.  These service department records that 
the ESG obtained corroborated the veteran's story of what 
happened in service.  Stated differently, these service 
department records, standing alone, would not be new and 
material evidence without the veteran's statement, which 
informed VA of his specific locations while in Vietnam.  For 
these reasons, the Board finds that the service department 
record obtained by the ESG are not the type of service 
department records contemplated by 38 C.F.R. § 3.156(c).  
Thus, as the September 1992 rating decision became final when 
the veteran did not appeal it, see 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003), the appropriate 
effective date under this scenario would still be March 21, 
1995, the date of the veteran's petition to reopen.  See 
38 U.S.C.A. § 5110(a) (effective date of an award based on . 
. . a claim reopened after final adjudication . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor); 
38 C.F.R. §§ 3.400(q)(1), (r).

The veteran implies that VA had not assisted him in his claim 
for post-traumatic stress disorder until December 1995 (at 
which point, VA sought to verify the veteran's inservice 
stressors).  The Board finds that VA had fully fulfilled its 
duty to assist back when the veteran filed his January 1992 
claim for service connection for post-traumatic stress 
disorder.  The RO sent the veteran a letter in April 1992, 
stating that he needed to submit detailed evidence of his 
inservice stressors to substantiate his claim for service 
connection for post-traumatic stress disorder.  That letter 
indicated that such evidence was needed to process his claim.  
It properly informed him that he had up to one year to submit 
such evidence.  The RO provided the veteran with a VA 
examination in connection with his claim for post-traumatic 
stress disorder.  The veteran never responded to the April 
1992 letter, and the RO informed him in the September 1992 
rating decision that his claim was being denied because it 
had been unable to verify his stressors due to his failure to 
provide the details of such stressors that had caused his 
post-traumatic stress disorder.  Thus, the veteran was 
informed on two occasions that evidence of his inservice 
stressors was needed to process his claim for post-traumatic 
stress disorder, and he did not submit the necessary 
evidence.  The record does not reflect that either the April 
1992 letter or the October 1992 letter notifying him of the 
rating decision were returned as undeliverable, and thus the 
veteran is presumed to have received both of these letters.  
The veteran did not appeal the September 1992 decision, and 
it became final.  See 38 C.F.R. § 20.1103 (2003).  

Even when the veteran submitted his March 1995 petition to 
reopen, and was asked in a letter, sent only 10 days after 
receipt of his claim, to submit evidence of his inservice 
stressors, he still did not send a description of his 
stressors.  The RO then denied the claim in October 1995 (for 
the same reason-that the veteran had not submitted evidence 
of inservice stressors), at which time, the veteran finally 
submitted a description of his stressors.  The Court has 
consistently held that the "duty to assist is not a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(adding that if a veteran wishes help that he cannot 
passively wait for it).  Had the veteran submitted a 
description of his stressors back at the time of his January 
1992 claim, his claim for service connection for post-
traumatic stress disorder may have been granted back then.  
In the September 1992 rating decision, the RO specifically 
told the veteran that his service personnel records did not 
establish evidence that he had engaged in combat and that it 
needed a description of his inservice stressors to verify his 
allegations of combat.  It told the veteran that he could 
submit evidence of his inservice stressors and that the RO 
would reconsider his claim at that time.  Thus, the veteran 
was informed that there was nothing in the record to 
corroborate his allegation of inservice stressors, and by 
failing to prosecute his claim for post-traumatic stress 
disorder at that time, he abandoned his claim.  See 38 C.F.R. 
§ 3.158(a).

Regardless of the above finding that the veteran had failed 
to assist VA in connection with his claim, the Board 
reiterates that the veteran's claim for an earlier effective 
date is being denied based upon the fact that he abandoned 
his January 1992 claim in failing to submit the evidence 
requested by VA in April 1992 within one year of that letter.  
See id.  Additionally, the Board finds that the records 
associated with the ESG report are not the kind of evidence 
that is contemplated under 38 C.F.R. § 3.156(c).  Again, they 
do not relate specifically to the veteran.  While the veteran 
was part of the unit that had engaged in combat, these 
reports are generic reports and, without the veteran's 
descriptions of his inservice stressors, would not provide a 
basis to establish that the veteran himself had engaged in 
combat, and would not, standing alone, be sufficient to 
reopen the claim.  The veteran's report of inservice 
stressors, standing alone, would be sufficient to reopen the 
veteran's claim, as this was the specified basis for the 
September 1992 denial of his claim (the veteran's failure to 
report his inservice stressors).  The generic service 
department records, standing alone, however, would not be 
sufficient to reopen the veteran's claim.  Thus, the Board 
finds that the RO was not required to reconsider the prior 
claim for service connection for post-traumatic stress 
disorder, as the evidence that was new and material does not 
fall under that which is contemplated under 38 C.F.R. 
§ 3.156(c) for the reasons stated above.  Further, the 
applicable regulation states that once a claim has been 
abandoned, and the benefit is subsequently granted, 
compensation "shall not commence" earlier than the date of 
filing the new claim.  Id.  

The Board also finds credence in the Decision Review 
Officer's determination that the ESG report did not fall 
within the scope of the categories of service records under 
38 C.F.R. § 3.156(c), as it was not a "lost" report, a 
"mislaid" report, a "misplaced" report, or a "corrected" 
report and was, instead, a "delayed" report, which arose 
out of the veteran's failure to furnish details about his 
alleged stressors in a timely manner, when requested to do so 
in 1992.  What the regulation appears to imply is that a 
veteran should not be penalized if records that may have 
provided a basis to grant a claim, when it was initially 
filed, are subsequently found and had not been of record 
previously due to no fault of the veteran and/or VA.  Here, 
the veteran was the person who had complete control of the 
necessary evidence to substantiate his claim.  He chose not 
to provide evidence that the RO informed him was needed to 
process his claim, and he was given ample opportunity to 
submit such evidence back when he filed his January 1992 
claim, and abandoned his claim.  Under the regulation, 
38 C.F.R. § 3.158, he is not entitled to compensation back to 
January 31, 1992.  (The Board notes that the veteran alleges 
that his initial claim for service connection for post-
traumatic stress disorder was filed on January 23, 1992.  
That is the date the veteran signed his application for 
compensation benefits.  His application was received at the 
RO on January 31, 1992, and that would be the date the claim 
was received.)  

The finding by the Decision Review Officer that the records 
contemplated under 38 C.F.R. § 3.156(c) are ones that are 
"lost" or "mislaid" is supported by the provisions of 
38 C.F.R. § 3.400(q)(2).  Under that regulation, it notes 
that the service department records contemplated are 
considered to have been "lost or mislaid."  Id.  

The Board has reviewed the evidence of record to see if an 
informal claim to reopen was filed prior to March 21, 1995, 
and finds that such is not shown by the evidence of record.  
There is nothing in the record that could be construed as an 
informal claim under 38 C.F.R. § 3.155(a).  In fact, 
following the October 1992 letter notifying the veteran that 
his claim for post-traumatic stress disorder had been denied, 
the next communication from the veteran is his March 21, 
1995, petition to reopen.  Additionally, the Board has 
considered whether an informal petition to reopen was filed 
under 38 C.F.R. § 3.157(b).  However, prior to the grant of 
service connection for post-traumatic stress disorder in 
September 1996, as of March 21, 1995, the veteran was not in 
receipt of service connection for any disability, and thus 
that regulation was not applicable to his claim.  That 
regulation requires that a veteran be service connected for a 
disability for it to be applicable.  See id.  Thus, the VA 
treatment records, which showed treatment for post-traumatic 
stress disorder back in November 1992, would not be construed 
as informal petitions to reopen the claim for service 
connection for post-traumatic stress disorder and would not 
assist the veteran in obtaining an earlier effective date.  

The Board is aware that, alternatively, the veteran states 
that 38 C.F.R. § 3.400(q)(1)(ii) and (r) exceed and/or 
conflict with the plain language of 38 U.S.C.A. § 5110 and 
should be deemed invalid.  He notes that he is conscious of 
the fact that the Board does not have jurisdiction to address 
the validity of a regulation, see Johnson v. Robison, 
415 U.S. 361 (1974), and thus the Board will not address the 
veteran's argument in this regard.  See 38 C.F.R. § 19.5 
(2003) (Board is bound by the applicable statutes and 
regulations pertaining to VA). 

For the reasons stated above, the Board finds that an 
effective date earlier than March 21, 1995, cannot be granted 
for the award of service connection for post-traumatic stress 
disorder, and that there is no doubt to be resolved.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 21, 1995, 
for the grant of service connection for post-traumatic stress 
disorder is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



